United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2340
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Keith E. Hawkman,                      *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: January 21, 2010
                                Filed: February 1, 2010
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Keith Hawkman guilty of engaging in a sexual act with a person
who was unable to comprehend or resist the sexual act, in violation of 18 U.S.C.
§§ 1153, 2242(2), and 2246(2)(A). The district court1 sentenced him to 210 months
in prison. Hawkman appeals. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), requesting leave to withdraw and arguing that
Hawkman’s sentence is excessive.



      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
        We hold that the district court did not abuse its discretion in imposing
Hawkman’s sentence at the bottom of the Guidelines range, as the court did not
commit procedural error, and the sentence is substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing factors that
constitute abuse of discretion; citing Gall v. United States, 552 U.S. 38, 51 (2007)).
The court properly calculated the Guidelines range, considered the sentencing factors
set out in 18 U.S.C. § 3553(a), specifically discussed Hawkman’s drinking and the
victims of his crimes, and noted his positive behavior on pretrial detention and the
serious nature of his crime. See United States v. Stults, 575 F.3d 834, 849 (8th Cir.
2009) (where record reflects district court made individualized assessment based on
facts presented, specifically addressing defendant’s proffered information in its
consideration of sentencing factors, sentence is not unreasonable), petition for cert.
filed, (U.S. Dec. 11, 2009) (No. 09-8153); United States v. Sicaros-Quintero, 557 F.3d
579, 583 (8th Cir. 2009) (according presumption of reasonableness to sentence at
bottom of Guidelines range).

        After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, the judgment
is affirmed, and counsel is granted leave to withdraw.
                        ______________________________




                                         -2-